NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30232

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00001-TMB-1

 v.
                                                MEMORANDUM*
THOMAS SCHOPP, AKA Thomas Hiser,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Thomas Schopp appeals from the district court’s amended judgment and

challenges the 45-year sentence imposed upon remand for resentencing following

his guilty-plea conviction for production of child pornography, in violation of 18

U.S.C. § 2251(a). We dismiss.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Schopp contends that his sentence is substantively unreasonable. As the

government argues, this claim is encompassed by the appeal waiver in the parties’

plea agreement. Schopp’s argument that his waiver was involuntary, rendering it

unenforceable, is unavailing. Schopp maintains that his plea was involuntary

because he initially attempted to plead guilty without a plea agreement, this court

concluded in his prior appeal that the original life sentence was in excess of the 50-

year statutory maximum, and he allegedly did not receive any benefit under the

plea agreement. However, the circumstances surrounding the signing and entry of

the plea agreement, and the court’s advice regarding the waiver at the change of

plea hearing, demonstrate that Schopp understood he was waiving his right to

appeal. See United States v. Lo, 839 F.3d 777, 783-84 (9th Cir. 2016). Moreover,

as the district court explained to him, the “basic bargain” was that he would plead

guilty pursuant to the plea agreement in exchange for the government’s agreement

not to prosecute him for any additional offenses arising from the event charged in

the indictment. Because the record reflects that Schopp’s waiver of the right to

appeal was knowing and voluntary, we enforce the waiver and dismiss Schopp’s

appeal. See id. at 780-81, 795.

      DISMISSED.




                                          2                                    20-30232